      Case: 1:21-cv-02104 Document #: 9 Filed: 04/27/21 Page 1 of 1 PageID #:204




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Pipp Mobile Storage Systems, Inc.,

Plaintiff(s),

v.                                                     Case No. 21-cv-2104
                                                       Judge Sara L. Ellis
Innovative Growers Equipment, Inc.,

Defendant(s).

                                             ORDER

Motions for leave to appear pro hac vice [7], [8] are granted.




Date: 4/27/2021                                      /s/ Sara L. Ellis
